Citation Nr: 0524664	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-05 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development; 
specifically, to obtain records from the Social Security 
Administration (SSA), and to accord the veteran an 
examination which addressed the etiology of his hepatitis C.  
As a preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, as 
such, a new remand is not required in order to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's hepatitis C is causally related to his 
active military service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in April and August 2002, which was 
clearly before the September 2002 rating decision that is the 
subject of this appeal.  Collectively, this correspondence 
addressed the requirements for a grant of service connection, 
identified the risk factors for the development of hepatitis 
C, informed the veteran of what information and evidence he 
must submit, and what information and evidence will be 
obtained by VA.  Further, both the April 2002 and August 2002 
correspondence stated, in part, that he should tell VA about 
any additional evidence that he wanted VA to get for him, 
and/or send the evidence VA needed as soon as possible.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Similar correspondence was sent to the 
veteran by the Appeals Management Center (AMC) in November 
2004.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the February 2003 Statement of the 
Case (SOC), as well as Supplemental Statements of the Case 
(SSOCs) in January 2004 and June 2005, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, both the SOC 
and the June 2005 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he has been 
accorded an examination in conjunction with this case which 
addressed the etiology of his hepatitis C.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In the August 2002 correspondence, the RO noted 
that the medical community recognized several risk factors 
for hepatitis C, including: organ transplant before 1992; 
transfusions of blood or blood products before 1992; 
hemodialysis; accidental exposure to blood by health care 
workers (to include combat medic or corpsman); intravenous 
drug use or intranasal cocaine use; high risk sexual 
activity; as well as other direct percutaneous (through the 
skin) exposure to blood such as by tattooing, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or shaving razors.

The veteran has contended that his risk factor was a blood 
transfusion that occurred during in-service surgery.  His 
service medical records confirm that he had surgery in 
September 1964 due to a kidney stone, but it does not appear 
from the records that he had a blood transfusion at that 
time.  Further, as noted by his representative in the 
September 2004 statement, records from February 1963 reflect 
that following a sexual contact he developed an ulcer on his 
glands, as well as an inguinal node and dysuria.  However, 
his service medical records contain no objective medical 
findings of hepatitis during his period of active service.  
No tattoos were noted on either his August 1961 enlistment 
examination, or his June 1965 separation examination.

The veteran's post-service medical records show treatment for 
a variety of medical conditions, including, among other 
things, a back disorder, history of hematuria, bladder 
calculi, history of obstructive voiding problems, history of 
slightly elevated PSA, and prostate carcinoma.  However, the 
first competent medical evidence on file which diagnoses 
hepatitis C appears to be records dated in November 2000.  
Records dated in November 2001 note a history of hepatitis C 
and includes chronic hepatitis C with probable cirrhosis as 
among the diagnoses.  At a July 2002 VA genitourinary 
examination, the veteran reported that he had both hepatitis 
B and C since he was involved in a motor vehicle accident in 
1964, and that he was diagnosed with hepatitis C in 1995.  
Although hepatitis was included in the diagnoses, no 
competent medical opinion was promulgated regarding the 
etiology thereof.  Further, the July 2002 VA examiner noted 
that no claims folder had been provided for review.

In accord with the Board's remand directives, the veteran 
underwent a new VA medical examination in March 2005, at 
which the examiner noted that the claims folder had been 
reviewed.  The examiner also noted that the veteran had a 
notable previous diagnosis of chronic hepatitis C, first 
found approximately 5 years ago, which had progressed to 
advanced cirrhosis.  Further, the examiner noted that the 
veteran's risk factors for hepatitis C included a history of 
unprotected sexual intercourse, most notably in 1963 in which 
he contracted some type of sexually transmitted disease; and 
he reported that in 1964 he had 2 open procedures for kidney 
stone removals and was told that he received blood 
transfusions at that time.  The veteran denied any history of 
IV drug use.  Diagnoses following examination were chronic 
hepatitis C; cirrhosis; hypercoagulable state; Guillain-Barre 
syndrome; and kidney stones.  The examiner also reiterated 
that the veteran had the previously noted risk factors, but 
that he could not provide the requested opinion regarding the 
etiology of the hepatitis C without resorting to speculation.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Hepatitis C.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned above, there was no indication of hepatitis C 
either during service or for many years thereafter.  In fact, 
the first competent medical evidence on file which diagnoses 
hepatitis C appears to be records dated in November 2000, 
approximately 35 years after his separation from service.  
The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board also notes that, with respect to the purported risk 
factors, it is not clear from the service medical records 
themselves whether the veteran did in fact receive a blood 
transfusion during his in-service kidney surgery.  Although 
the veteran stated he was informed he had a blood 
transfusion, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board acknowledges that the service medical records do 
confirm the veteran was treated for problems attributed to 
sexual activity, which is one of the risk factors for 
hepatitis.  However, even acknowledging this risk factor as 
well as the purported in-service blood transfusion, the 
preponderance of the evidence is still against the claim.  As 
noted above, the March 2005 VA examiner was aware of these 
risk factors based upon his review of the claims folder, and 
conducted an examination of the veteran.  Nevertheless, even 
with this foundation, the examiner still concluded that he 
could not provide the requested opinion regarding the 
etiology of the hepatitis C without resorting to speculation.  
An award of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  The Board acknowledges that while much 
of this caselaw was issued in the context of the now defunct 
well-grounded claim analysis, these cases still support the 
proposition that such speculative opinions are entitled to 
little or no probative weight.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis C, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


